DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel S. Simon (Reg. No. 70,721) on 6/21/22.


The application has been amended as follows: 
Amend claims 1, 5, 7, and 17-19.

1. An automated prediction modeling method for a clinical trial network, the method being performed by a plurality of digital data processors and comprising the steps of: 
at one or more servers implementing the clinical trial network, monitoring a data connection between one or more interfacing tools and the one or more servers for incoming event data associated with a trial; and 
for each instance of incoming event data, using a quantity of the plurality of digital data processors based on one or more of a monitored load on the clinical trial network or a monitored volume of the incoming event data to perform operations, including: 
capturing the instance of event data, the instance of event data associated with an interaction between a patient, via one of the one or more interfacing tools, and one of the one or more servers, the interaction corresponding to a current time period of the trial; 
accessing a taxonomy of factors associated with patient engagement with the trial, the taxonomy including base factor values for each of the factors at various time periods of the trial, the base factor values associated with a predicted impact of each of the factors at the various time periods of the trial; 
generating a patient engagement event based on the instance of event data; -2-Application No.: 16/041,332 Attorney Docket No.: 00124-0004-00000 
determining, based on the generated patient engagement event, patient factor values corresponding to the current time period of the trial; 
determining factor values for the factors in the taxonomy, based on the base factor values at the current time period of the trial, and on the patient factor values corresponding to the current time period of the trial; 
generating a patient engagement index (PEI) corresponding to the current time period of the trial, based on the determined factor values; 
accessing data that includes at least one PEI corresponding to one or more previous time periods of the trial; 
determining a slope of the PEI based on the PEI corresponding to the current time period of the trial and the at least one PEI corresponding to the one or more previous time periods of the trial; 
predicting a behavior of the patient for a subsequent time period of the trial, based on the determined slope; and 
generating and transmitting a notification based on the predicted behavior of the patient.
5.  The prediction modeling method as claimed in claim 1, wherein the quantity of processors are further configured to associate the factor values with attributes of clinical trials to quantify an impact of the attributes on the PEI.  

7. The prediction modeling method as claimed in claim 5, wherein: 
the base factor values are based on one or more historical clinical trials; and 
specific trials are included in the one or more historical trials based on [[a]] whether a similarity between the trial and the specific trials is above a threshold value; and 
the similarity is determined according to the following formula:  
    PNG
    media_image1.png
    44
    643
    media_image1.png
    Greyscale
 -4-Attorney Docket No.: 00124-0004-00000in which, 
n is a number of the attributes, 
w(i) is a weighting associated with attribute i 
attribute (yi) is attribute I associated with trial y and 
attribute (xi) is attribute I associated with trial x.  

17. The prediction modeling method as claimed in claim 1, wherein the quantity of processors are further configured to monitor a differential characteristic for the slope of the PEI, which is calculated as: 
    PNG
    media_image2.png
    49
    304
    media_image2.png
    Greyscale
 where yi is the PEI for a time period I, -6-and xi is the current time period.  

18. A clinical trial network comprising a plurality of digital data processors, one or more servers, and one or more interfacing tools, the plurality of digital data processors being configured for performing an automated prediction modeling method comprising the steps of: 
monitoring a data connection between the one or more interfacing tools and the one or more servers for incoming event data associated with a trial; and 
for each instance of incoming event data, using a quantity of the plurality of digital data processors based on one or more of a monitored load on the clinical trial network or a monitored volume of the incoming event data to perform operations, including: 
capturing the instance of event data, the instance of event data associated with an interaction between a patient, via one of the one or more interfacing tools, and one of the one or more servers, the interaction corresponding to a current time period of the trial; 
accessing a taxonomy of factors associated with patient engagement with the trial, the taxonomy including base factor values for each of the factors at various time periods of the trial, the base factor values associated with a predicted impact of each of the factors at the various time periods of the trial; 
generating a patient engagement event based on the instance of event data;
determining, based on the generated patient engagement event, patient factor values corresponding to the current time period of the trial; -7-Application No.: 16/041,332 
Attorney Docket No.: 00124-0004-00000determining factor values for the factors in the taxonomy, based on the base factor values at the current time period of the trial, and on the patient factor values corresponding to the current time period of the trial; 
generating a patient engagement index (PEI) corresponding to the current time period of the trial, based on the determined factor values; 
accessing data that includes at least one PEI corresponding to one or more previous time periods of the trial; 
determining a slope of the PEI based on the PEI corresponding to the current time period of the trial and the at least one PEI corresponding to the one or more previous time periods of the trial; 
predicting a behavior of the patient for a subsequent time period of the trial, based on the determined slope; and 
generating and transmitting a notification based on the predicted behavior of the patient.  

19. A non-transitory computer storage medium comprising software code for performing steps of a method when executed by a plurality of processors, the method including: 
at one or more servers implementing a clinical trial network, monitoring a data connection between one or more interfacing tools and the one or more servers for incoming event data associated with a trial; and -8-Application No.: 16/041,332 Attorney Docket No.: 00124-0004-00000 
for each instance of incoming event data, using a quantity of the plurality of processors based on one or more of a monitored load on the clinical trial network or a monitored volume of the incoming event data to perform operations, including:
 capturing the instance of event data, the instance of event data associated with an interaction between a patient, via one of the one or more interfacing tools, and one of the one or more servers, the interaction corresponding to a current time period of the trial; 
accessing a taxonomy of factors associated with patient engagement with the trial, the taxonomy including base factor values for each of the factors at various time periods of the trial, the base factor values associated with a predicted impact of each of the factors at the various time periods of the trial;
generating a patient engagement event based on the instance of event data;
determining, based on the generated patient engagement event, patient factor values corresponding to the current time period of the trial; 
determining factor values for the factors in the taxonomy, based on the base factor values at the current time period of the trial, and on the patient factor values corresponding to the current time period of the trial; 
generating a patient engagement index (PEI) corresponding to the current time period of the trial, based on the determined factor values; 
accessing data that includes at least one PEI corresponding to one or more previous time periods of the trial; -9-Application No.: 16/041,332 Attorney Docket No.: 00124-0004-00000 
determining a slope of the PEI based on the PEI corresponding to the current time period of the trial and the at least one PEI corresponding to the one or more previous time periods of the trial; 
predicting a behavior of the patient for a subsequent time period of the trial, based on the determined slope; and 
generating and transmitting a notification based on the predicted behavior of the patient.


Allowable Subject Matter
Claims 1, 2, 4-10, and 12-20 (now renumbered as claims 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 18, and 19 (now renumbered as 1, 16, and 17) are directed to an automated prediction modeling method for a clinical trial network, a clinical trial network, and a non-transitory computer storage medium comprising software code.
The closest prior art of record, Iyer et al. (US 2016/0357944 A1) and Shiffman et al. (US 2006/0184493 A1), teach capturing the instance of event data, the instance of event data associated with an interaction between a patient, via one of the one or more interfacing tools, and one of the one or more servers, the interaction corresponding to a current time period of the trial; accessing a taxonomy of factors associated with patient engagement with the trial, the taxonomy including base factor values for each of the factors at various time periods of the trial, the base factor values associated with a predicted impact of each of the factors at the various time periods of the trial; generating a patient engagement event based on the instance of event data; -2-Application No.: 16/041,332 Attorney Docket No.: 00124-0004-00000 determining, based on the generated patient engagement event, patient factor values corresponding to the current time period of the trial; 
determining factor values for the factors in the taxonomy, based on the base factor values at the current time period of the trial, and on the patient factor values corresponding to the current time period of the trial; generating a patient engagement index (PEI) corresponding to the current time period of the trial, based on the determined factor values; accessing data that includes at least one PEI corresponding to one or more previous time periods of the trial; generating and transmitting a notification based on the predicted behavior of the patient.
WO 2015/0134390 A1 foreign reference teaches decision making about the dose of adherence marker for a particular clinical trial.
“Creating a culture of health: evolving healthcare systems and patient engagement” non-patent literature reference teaches real time automated reminders to prompt inclusion of patients in randomized controlled trials and biobank sampling. 
However, the closest prior art of record does not teach or fairly suggest determining a slope of the PEI based on the PEI corresponding to the current time period of the trial and the at least one PEI corresponding to the one or more previous time periods of the trial; predicting a behavior of the patient for a subsequent time period of the trial, based on the determined slope.
Regarding subject matter eligibility concerns under 35 U.S.C. 101, the invention, as currently claimed, is eligible because the limitations of “at one or more servers implementing the clinical trial network, monitoring a data connection between one or more interfacing tools and the one or more servers for incoming event data associated with a trial; and for each instance of incoming event data, using a quantity of processors based on one or more of a monitored load on the clinical trial network or a monitored volume of the incoming event data to perform operations…” provide an improvement in the operation of technology for implementing a clinical trial network. Pages 5-6 of Applicant’s Specification discloses allowing “for quick scale up during periods of intense activity in a clinical trial and where the volumes of events approach that of a data stream and will require additional infrastructure to 
support spikes in demand during these periods. At least one of the servers of the network has digital data processors which execute an automated tracking and prediction model for patient engagement. The processors may be spun up as required and determined by the scale needs of the network and the volume of events incoming to the system.”
Dependent claims 2, 4-10, 12-17, and 20 (now renumbered as claims 2-15 and 18) incorporate the allowable subject matter of their respective independent claims, through dependency, and are also allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686